                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                          ‘O’
   Case No.       2:18-cv-07090-CAS-GJSx             Date                  July 12, 2019
   Title          DMF, INC. v. AMP PLUS, INC. ET AL.



   Present: The Honorable         CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                       N/A
              Deputy Clerk                     Court Reporter / Recorder              Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                Not Present                       Not Present
   Proceedings:     (IN CHAMBERS) - DEFENDANTS’ MOTION TO STAY CASE
                    PENDING INTER PARTES REVIEW (Dkt. 244, filed July 9, 2019)

                          DEFENDANTS’ EX PARTE APPLICATION TO CONTINUE
                          MARKMAN HEARING (Dkt. 245, filed July 9, 2019)

                          PLAINTIFF’S EX PARTE APPLICATION FOR
                          RECONSIDERATION (Dkt. 246, filed July 9, 2019)


      The Court is in receipt of defendants’ motion to stay the case pending inter partes
review, as well as their ex parte application to continue the Markman hearing until after
the Court’s decision on defendants’ motion to stay. Dkt. 244, 245. The Court is also in
receipt of plaintiff’s ex parte application for reconsideration of the Court’s order allowing
defendants to amend their complaint and invalidity contentions. Dkt. 246. The Court
addresses each in turn.
 I.      Motion to Stay

       Defendants move to stay the case pending inter partes review (“IPR”) of all
asserted claims of the patent-in-suit by the Patent Trial and Appeal Board (“PTAB”).
Dkt. 244 at 1. However, the PTAB has not yet decided whether to institute a proceeding
on defendants’ IPR petition, and defendants represent that such a decision is not expected
for another four months. Id. The Court will not entertain any motions to stay the case
until the PTAB has granted defendants’ IPR petition. Accordingly, the Court DENIES
defendants’ motion to stay without prejudice to their renewing it in the event the PTAB
grants their IPR petition. In light of the denial of defendants’ motion to stay, the Court
DENIES as moot defendants’ ex parte application to continue the Markman hearing.


CV-549 (01/18)                         CIVIL MINUTES - GENERAL                             Page 1 of 3
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                     ‘O’
   Case No.      2:18-cv-07090-CAS-GJSx             Date             July 12, 2019
   Title         DMF, INC. v. AMP PLUS, INC. ET AL.

II.      Motion to Reconsider

       Plaintiff moves for reconsideration of the Court’s order allowing defendants to file
a third amended complaint and to amend their invalidity contentions, arguing that the
Court erred when it did not apply Northern District Patent Rule 3-6 (“Rule 3-6”) when
determining whether to grant defendants’ motion to amend. Plaintiff merely reiterates
the same argument it made at the hearing on defendants’ motion to amend—that Rule 3-6
must apply because the parties agreed to that rule in their joint Rule 26(f) report and the
Court entered an order adopting the deadlines and procedures in that report. Under Local
Rule 7–18, a motion for reconsideration shall not “in any manner repeat any oral or
written argument made in support of or in opposition to the original motion.” C.D. Cal.
L.R. 7–18. The Court reiterates here that it never intended any of the Northern District
Patent Rules to govern this case and thus will not reconsider its order granting
defendants’ motion to amend.
        Plaintiff, however, has brought to the Court’s attention that it entered a scheduling
order which set a deadline for amending pleadings. See Dkt. 101. Plaintiff, however, has
never argued that Federal Rule of Civil Procedure 16 should apply and has always
maintained that the Court should have applied Rule 3-6 when deciding whether to grant
defendants leave to amend their invalidity contentions. But in any event, the Court
acknowledges that it should have determined whether defendants demonstrated good
cause under Rule 16 to amend the scheduling orders—both with respect to the deadline
for filing amended pleadings and the deadline for disclosing defendants’ invalidity
contentions. Even considering this matter under Rule 16, however, the Court finds good
cause exists to permit defendants to modify the deadlines to permit them to supplement
their invalidity contentions and to amend their pleadings. Defendants represent that they
developed additional invalidity contentions after conducting additional research and
obtaining a new expert in response to certain findings in the Court’s preliminary
injunction order. Dkt. 192 at 5; Dkt. 215 at 4. Defendants further represent that they
notified plaintiff of their additional invalidity contentions within days of developing
them. Dkt. 215 at 4. Considering that the case is still in an early stage and that plaintiff
has not provided any compelling evidence of undue prejudice, the Court believes it
appropriate to permit defendants to supplement their invalidity contentions and amend
their answer.




CV-549 (01/18)                      CIVIL MINUTES - GENERAL                           Page 2 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                         ‘O’
   Case No.      2:18-cv-07090-CAS-GJSx             Date                 July 12, 2019
   Title         DMF, INC. v. AMP PLUS, INC. ET AL.

         Accordingly, the Court DENIES plaintiff’s ex parte application to reconsider.
         IT IS SO ORDERED.

                                                                          00      :      00
                                                  Initials of Preparer           CMJ




CV-549 (01/18)                       CIVIL MINUTES - GENERAL                              Page 3 of 3
